MEMORANDUM **
Pedro Mora appeals from the 92-month sentence imposed following his jury-trial conviction for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Mora contends that the district court plainly erred because it failed to consider a proposed guideline amendment deleting the provision for “recency points” in calculating criminal history under U.S.S.G. § 4Al.l(e) at the time of sentencing. This contention is without merit. The district court accurately calculated the guideline range applicable at the time of sentencing. See United States v. Ruiz-Apolonio, 657 F.3d 907, 917-19, 2011 WL 4060803 at *8-9 (9th Cir.2011); see also United States v. Carty, 520 F.3d 984, 991 (9th Cir.2008) (en banc).
Mora also contends that his sentence is substantively unreasonable because it did not reflect the proposed amendment to U.S.S.G. § 4A1.1. In light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the sentence is substantively reasonable. See Gall v. *737United States, 552 U.S. 38, 51-52, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.